UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-52745 Victory Electronic Cigarettes Corporation (Exact name of registrant as specified in its charter) Nevada 98-0534859 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1135 Apple Drive Nunica, Michigan 49448 (Address of principal executive offices) (Zip Code) (616) 384-3272 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The number of shares of the Registrant’s common stock outstanding as of May 19, 2014 is 74,487,474. VICTORY ELECTRONIC CIGARETTES CORPORATION QUARTERLY REPORT ON FORM 10-Q For the quarter ended March 31, 2014 Page Number PART I: FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 i PART I – FINANCIAL INFORMATION Item 1. Financial Statements VICTORY ELECTRONIC CIGARETTES CORPORATION CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED MARCH 31, 2014 Index to Consolidated Financial Statements Unaudited Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 2 Unaudited Consolidated Statements of Operations and Comprehensive Income for the three months ended March 31, 2014 and 2013 3 Unaudited Consolidated Statements of Stockholders’ Equity (Deficit) for the three months ended March 31, 2014 and 2013 4 Unaudited Consolidated Statements of Cash Flows for the three months ended March31, 2014 and 2013 5 Notes to Consolidated Financial Statements 6 1 VICTORY ELECTRONIC CIGARETTES CORPORATION Consolidated Balance Sheets Unaudited March 31, December 31, Assets Current assets: Cash $ $ Accounts receivable Inventory Prepaid expenses Other current assets Total current assets Deferred financing costs - Intangible assets - Goodwill - Property and equipment, net Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ $ Convertible promissary notes - Private placement funds received in advance - Due to related party - Notes payable - Other liabilities Total current liabilities Warrant liability Derivative liability - Total liabilities $ $ Stockholders' equity (deficit) Common stock, $.001 par value; 300,000,000 and 100,000,000 shares authorized, 71,299,899 and 53,394,000 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated other comprehensive income - Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to consolidated financial statements. 2 VICTORY ELECTRONIC CIGARETTES CORPORATION Unaudited Consolidated Statements of Operations andComprehensive Income Three Months Ended March 31, Revenues Internet sales $ $ Retail and wholesale revenues Total revenues Cost of Goods Sold Gross profit Operating expenses Advisory agreement warrants $ $
